Case 2:19-cr-00642-VAP Document 22 Filed 11/12/19 Page 1 of 1 Page ID #:153



 1   EVAN J. DAVIS, ESQ., State Bar No. __________
     HOCHMAN SALKIN TOSCHER PEREZ P.C.
 2   9150 Wilshire Boulevard, Suite 300
     Beverly Hills, California 90212-3414
 3   Telephone: (310) 281-3200
     Facsimile: (310) 859-1430
 4   E-mail:     davis@taxlitigator.com
 5   Attorney for Defendant
     Imaad Shah Zuberi
 6
                          UNITED STATES DISTRICT COURT
 7
                       CENTRAL DISTRICT OF CALIFORNIA
 8
 9   United States of America,                  CASE NO.: CR 10-642-VAP
10                                              NOTICE OF APPEARANCE
                 Plaintiff,
11
     vs.
12
     Imaad Shah Zuberi,
13
                 Defendant.
14
15   To the Clerk:
16
           Please enter the appearance of Evan J. Davis of Hochman Salkin Perez P.C.,
17
     9150 Wilshire Boulevard, Suite 300, Beverly Hills, CA 90212 as attorney of record
18
     for Defendant Imaad Shah Zuberi.
19
20
21   DATED: November 12, 2019___             HOCHMAN SALKIN
                                             TOSCHER PEREZ P.C.
22
23
                                             By: /s/ Evan J. Davis
24                                               EVAN J. DAVIS
                                                 Attorneys for Defendant
25                                               Imaad Shah Zuberi
26
27
28
                                               1
                                     Notice of Appearance
